—Casey, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered May 19, 1993, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon defendant’s plea of guilty to the second count of the indictment which charged criminal sale of a controlled sub*570stance in the third degree, defendant was sentenced as a second felony offender to an indeterminate prison term of 6 to 12 years. Although the record reveals that the plea was entered knowingly, intelligently and voluntarily, and with the understanding that she would receive the sentence ultimately imposed, defendant nevertheless complains that the sentence imposed was unduly harsh. We find no merit in this claim, regardless of whether defendant’s waiver of her right to appeal was effective. Defendant is a second felony offender and as such could have received a sentence of 12 id to 25 years. In the circumstances, we find no abuse of discretion in the sentence imposed. Accordingly, the judgment is affirmed.
Mikoll, J. P., Mercure, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.